         Case 3:21-cr-00022-TKW Document 31 Filed 07/21/21 Page 1 of 2



                                                                          Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                              Case No.: 3:21cr22/TKW

CHARLES E. POSEY, JR.
                                       /


                         REPORT AND RECOMMENDATION
                          CONCERNING PLEA OF GUILTY

       The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Count One, Count Two, and Count

Three of the Indictment. After cautioning and examining the Defendant under oath

concerning each of the subjects mentioned in Rule 11, I determined the guilty plea

was knowing and voluntary and the offenses charged are supported by independent

bases in fact containing each of the essential elements thereof.       I therefore

recommend the plea of guilty be accepted and the Defendant be adjudicated guilty

and have sentence imposed accordingly.

       Dated this 21st day of July 2021.



                                 /s/   Miles Davis
                                 MILES DAVIS
                                 UNITED STATES MAGISTRATE JUDGE

Case No.: 3:21cr22/TKW
         Case 3:21-cr-00022-TKW Document 31 Filed 07/21/21 Page 2 of 2



                                                                         Page 2 of 2

                         NOTICE TO THE PARTIES

      Objections to these proposed findings and recommendations must be
filed within twenty-four (24) hours of the date of the Report and
Recommendation. Any different deadline that may appear on the electronic
docket is for the court’s internal use only and does not control. An objecting
party must serve a copy of the objections on all other parties. A party who fails
to object to the magistrate judge’s findings or recommendations contained in a
report and recommendation waives the right to challenge on appeal the district
court’s order based on unobjected-to factual and legal conclusions. See 11th
Cir. Rule 3-1; 28 U.S.C. § 636.




Case No.: 3:21cr22/TKW
